DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/11/2022 has been entered.

Response to Amendment
The Amendment filed on January 11, 2022 has been entered. Claims 1, 3-25, 55, and 56 remain pending in the application, of which claims 6-8 and 16-25 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every objection and 102(a)(1), 102(a)(2), and 103 rejections previously set forth in the Final Office Action mailed on October 13, 2021. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kostylev et al. (US 4,776,407), hereinafter Kostylev.
Regarding claim 1, Kostylev discloses an attachment (shown in the sole Figure) configured for use with a powered hammer (18) to drive a rod (19) into the ground, the attachment (shown in the sole Figure) comprising:
a body (the portion of the attachment below the “top protruding portion” shown circled in an annotated version of the sole Figure, hereinafter Figure X, below);
an impact portion (the “top protruding portion” shown circled in Figure X below) defining a first axis (the longitudinal axis of the “top protruding portion” shown circled in Figure X below), the impact portion (the “top protruding portion” shown circled in Figure X below) fixed to the body (the portion of the attachment below the “top protruding portion” shown circled in Figure X below) and immovable relative to the body (apparent from Figure X below, Col. 4 lines 4-22), the impact portion (the “top protruding portion” shown circled in Figure X below) configured to receive repeated impacts from the powered hammer (18) (Col. 4 line 54 – Col. 5 line 26); and
a receiving portion (wedging elements 3 collectively and/or the space between wedging elements 3) in which the rod (19) is receivable (Col. 4 lines 46-63), the receiving portion (wedging elements 3 collectively and/or the space between wedging elements 3) defining a second axis (the longitudinal central axis of the space between wedging elements 3) that is parallel to the first axis (the longitudinal axis of the “top protruding portion” shown circled in Figure X below) (apparent from Figure X below),
wherein the impact portion (the “top protruding portion” shown circled in Figure X below) is a post extending from the body (the portion of the attachment below the “top protruding portion” shown circled in Figure X below) (apparent from Figure X below), and wherein the post is configured to be received within a chuck of the powered hammer (18) (apparent from Figure X below, Col. 4 lines 20-30) to receive impacts directly from the powered hammer (18) (Col. 4 lines 57-66).

    PNG
    media_image1.png
    819
    631
    media_image1.png
    Greyscale

Figure X: an annotated version of the sole Figure of Kostylev
Regarding claim 3, Kostylev discloses a bore (the space inside 12; or the space inside 13; or the space inside 14; or the space inside 15) defined in the body (the portion of the attachment below the “top protruding portion” shown circled in Figure X above) in which the rod (19) is alternately receivable (apparent from Figure X above), wherein the bore is coaxial with the impact portion (the “top protruding portion” shown circled in Figure X above).
Regarding claim 4, Kostylev discloses that the receiving portion (the space between wedging elements 3) is a first longitudinal groove (apparent from the sole Figure).
Regarding claim 5, Kostylev discloses padding (5) in the first longitudinal groove (Col. 4 lines 4-9).
Regarding claim 9, Kostylev discloses that the receiving portion (wedging elements 3 collectively and/or the space between wedging elements 3) is a clamping portion (wedging elements 3 collectively and/or the space between wedging elements 3) (Col. 4 lines 52-63).
Regarding claim 10, Kostylev discloses that the clamping portion (wedging elements 3 collectively and/or the space between wedging elements 3) includes a first jaw (a first wedging element 3) and a second jaw (a second wedging element 3 opposite the first wedging element 3), and that the second axis (the longitudinal central axis of the space between wedging elements 3) is defined between the first and second jaws (clear from the sole Figure, Col. 4 lines 4-20 and 52-63).

Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mumper (US 5,188,187).
Regarding claim 1, Mumper discloses an attachment (shown in Figures 1 and 4) configured for use with a powered hammer (“powered hammer” described in Col. 3 lines 13-21) to drive a rod (“grounding rod” described in Col. 3 lines 27-29) into the ground, the attachment (shown in Figures 1 and 4) comprising:
a body (2-4 collectively in Figures 1-4);
an impact portion (1 in Figures 1-4) defining a first axis (longitudinal axis of 1), the impact portion (1) fixed to the body (2-4 collectively) and immovable relative to the body (apparent from Figure 1), the impact portion (1) configured to receive repeated impacts from the powered hammer (“powered hammer” described in Col. 3 lines 13-21) (Col. 3 lines 13-21, Col. 2 lines 45-51); and
a receiving portion (6 in Figure 4) in which the rod (“grounding rod”) is receivable (Col. 3 line 18 – Col. 4 line 16), the receiving portion (6) defining a second axis (longitudinal axis of 6) that is parallel to the first axis (longitudinal axis of 1) (apparent from Figure 4),
wherein the impact portion (1) is a post (1) extending from the body (2-4 collectively) (apparent from Figure 1), and wherein the post (1) is configured to be received within a chuck (“chuck” described in Col. 3 lines 13-21) of the powered hammer (“powered hammer” described in Col. 3 lines 13-21) to receive impacts directly from the powered hammer (Col. 3 lines 13-21, Col. 4 lines 11-31).
Regarding claim 4, Mumper discloses that the receiving portion (6) is a first longitudinal groove (6) (apparent from Figure 4, Col. 3 lines 21-31).
Regarding claim 9, Mumper discloses that the receiving portion (6) is a clamping portion (6) (Col. 3 line 18 – Col. 4 line 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Mumper in view of Lewis (US 5,673,903).
Regarding claims 10, 11, 13, and 15, Mumper discloses all the limitations of the claims as stated above except: the clamping portion includes a first jaw and a second jaw; the second axis is defined between the first and second jaws; the second jaw is fixed to the body and the first jaw is moveable relative to the second jaw; a screw rotatable relative to the body, wherein rotation of the screw moves the first jaw relative to the second jaw; the first jaw is arranged in a slot defined in the body; and the first jaw is slideable within the slot relative to the second jaw.
Lewis teaches that it was known to provide: a clamping portion (26 and 28 collectively in Figure 1) including a first jaw (26) and a second jaw (28), a second axis (the vertical central axis passing through the center of the space between 26 and 28 shown in Figure 1) being defined between the first and second jaws (26 and 28) (clear from Figure 1), the second jaw (28) being fixed to a body (10 in Figures 1 and 6) and the first jaw (26) being moveable relative to the second jaw (28) (Col. 2 lines 38-50); and a screw (22 in Figures 1) rotatable relative to the body (10), wherein rotation of the screw (22) moves the first jaw (26) relative to the second jaw (28) (Col. 2 lines 37-41); wherein the first jaw (26) is arranged in a slot (the space inside 10 shown in Figure 1, which is delimited by 14, 16, and 18 in Figure 1) defined in the body (10) (apparent from Figure 1); and wherein the first jaw (26) is slideable within the slot (the space inside 10) relative to the second jaw (28) (Col. 2 lines 37-41); in order to allow the clamping portion (26 and 28 collectively) to be adjustable and to accommodate different cross-sections/sizes of beams (15/42 in Figures 7-9, analogous to the rod Mumper) (Col. 2 lines 37-43).

Regarding claim 12, Mumper in view of Lewis teaches that the first jaw (similar to 26 of Lewis) is moveable in a direction (horizontal direction in Figure 4 of Mumper) that is transverse to a plane (the plane which is perpendicular to the plane of Figure 4 of Mumper and which passes through the longitudinal axes of 1 and 6 of Mumper) including the first and second axes (because Lewis teaches in Col. 2 lines 37-41 that first jaw 26 is movable in the horizontal direction in Figure 3 of Lewis and the horizontal direction in Figure 4 of Mumper is transverse to the plane which is perpendicular to the plane of Figure 4 of Mumper and which passes through the longitudinal axes of 1 and 6 of Mumper).
Regarding claim 55, Mumper discloses an attachment (shown in Figures 1 and 4) configured for use with a powered hammer (“powered hammer” described in Col. 3 lines 13-21) to drive a rod (“grounding rod” described in Col. 3 lines 27-29) into the ground, the attachment (shown in Figures 1 and 4) comprising:
a body (2-4 collectively in Figures 1-4);
an impact portion (1 in Figures 1-4) defining a first axis (longitudinal axis of 1), the impact portion (1) fixed to the body (2-4 collectively) and immovable relative to the body (apparent from Figure 1), the impact portion (1) configured to receive repeated impacts from the powered hammer (“powered hammer” described in Col. 3 lines 13-21) (Col. 3 lines 13-21, Col. 2 lines 45-51); and
a receiving portion (6 in Figure 4) in which the rod (“grounding rod”) is receivable (Col. 3 line 18 – Col. 4 line 16), the receiving portion (6) defining a second axis (longitudinal axis of 6) that is parallel to the first axis (longitudinal axis of 1) (apparent from Figure 4),

However, Mumper does not disclose: wherein the clamping portion includes a first jaw and a second jaw, wherein the second axis is defined between the first and second jaws, wherein the second jaw is fixed to the body and the first jaw is moveable relative to the second jaw, and wherein the first jaw is moveable in a direction that is transverse to a plane including the first and second axes.
Lewis teaches that it was known to provide a clamping portion (26 and 28 collectively in Figure 1) including a first jaw (26) and a second jaw (28), a second axis (the vertical central axis passing through the center of the space between 26 and 28 shown in Figure 1) being defined between the first and second jaws (26 and 28) (clear from Figure 1), the second jaw (28) being fixed to a body (10 in Figures 1 and 6) and the first jaw (26) being moveable relative to the second jaw (28) (Col. 2 lines 38-50), in order to allow the clamping portion (26 and 28 collectively) to be adjustable and to accommodate different cross-sections/sizes of beams (15/42 in Figures 7-9, analogous to the rod Mumper) (Col. 2 lines 37-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Mumper to incorporate the teachings of Lewis so that the clamping portion (6 of Mumper) includes a first jaw and a second jaw, the second axis being defined between the first and second jaws, the second jaw being fixed to the body (2-4 collectively of Mumper) and the first jaw being moveable relative to the second jaw, because doing so would allow the clamping portion to be adjustable and to accommodate different cross-sections/sizes of rods.
Mumper in view of Lewis teaches that the first jaw (similar to 26 of Lewis) is moveable in a direction (horizontal direction in Figure 4 of Mumper) that is transverse to a plane (the plane which is perpendicular to the plane of Figure 4 of Mumper and which passes through the longitudinal axes of 1 and 6 of Mumper) including the first and second axes (because Lewis teaches in Col. 2 lines 37-41 that first jaw 26 is movable in the horizontal direction in Figure 3 of Lewis and the horizontal direction in Figure 4 of Mumper is transverse to the plane which is perpendicular to the plane of Figure 4 of Mumper and which passes through the longitudinal axes of 1 and 6 of Mumper).
Regarding claim 56, Mumper discloses discloses an attachment (shown in Figures 1 and 4) configured for use with a powered hammer (“powered hammer” described in Col. 3 lines 13-21) to drive a 
a body (2-4 collectively in Figures 1-4);
an impact portion (1 in Figures 1-4) defining a first axis (longitudinal axis of 1), the impact portion (1) fixed to the body (2-4 collectively) and immovable relative to the body (apparent from Figure 1), the impact portion (1) configured to receive repeated impacts from the powered hammer (“powered hammer” described in Col. 3 lines 13-21) (Col. 3 lines 13-21, Col. 2 lines 45-51); and
a receiving portion (6 in Figure 4) in which the rod (“grounding rod”) is receivable (Col. 3 line 18 – Col. 4 line 16), the receiving portion (6) defining a second axis (longitudinal axis of 6) that is parallel to the first axis (longitudinal axis of 1) (apparent from Figure 4),
wherein the receiving portion (6) is a clamping portion (6) (Col. 3 line 18 – Col. 4 line 16).
However, Mumper does not disclose: wherein the clamping portion includes a first jaw and a second jaw, wherein the second axis is defined between the first and second jaws, wherein the second jaw is fixed to the body and the first jaw is moveable relative to the second jaw, and wherein the attachment further comprises a screw rotatable relative to the body, and wherein rotation of the screw moves the first jaw relative to the second jaw.
Lewis teaches that it was known to provide: a clamping portion (26 and 28 collectively in Figure 1) including a first jaw (26) and a second jaw (28), a second axis (the vertical central axis passing through the center of the space between 26 and 28 shown in Figure 1) being defined between the first and second jaws (26 and 28) (clear from Figure 1), the second jaw (28) being fixed to a body (10 in Figures 1 and 6) and the first jaw (26) being moveable relative to the second jaw (28) (Col. 2 lines 38-50); and a screw (22 in Figures 1) rotatable relative to the body (10), wherein rotation of the screw (22) moves the first jaw (26) relative to the second jaw (28) (Col. 2 lines 37-41); in order to allow the clamping portion (26 and 28 collectively) to be adjustable and to accommodate different cross-sections/sizes of beams (15/42 in Figures 7-9, analogous to the rod Mumper) (Col. 2 lines 37-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Mumper to incorporate the teachings of Lewis so that: the clamping portion (6 of Mumper) includes a first jaw and a second jaw, the second axis being defined between the first and .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mumper in view of Lewis in further view of Hyma et al. (US 2016/0361829), hereinafter Hyma.
Regarding claim 14, Mumper in view of Lewis teaches a handle (24 in Figure 1 of Lewis) coupled to the screw (22 of Lewis), wherein the handle (24 of Lewis) transfers torque to the screw (22 of Lewis), causing it to rotate (clear from Figures 1-5 of Lewis, Col. 2 lines 38-41 of Lewis).
However, Mumper in view of Lewis does not teach: a gear coupled to the screw, wherein the gear transfers torque to the screw, causing it to rotate.
Hyma teaches that it was known to provide a gear (62 in Figures 1-5) coupled to a screw (30 in Figure 1), wherein the gear (62) transfers torque to the screw (30), causing it to rotate, in order to move a first jaw (22 in Figures 1-4) relative to a second jaw (26 in Figures 1-4) using the gear (62) and improve gripping of the screw (30) by a user (Paragraphs 0090-0094).
Because both the handle (24 of Lewis) of Mumper in view of Lewis and the gear (62) of Hyma can transfer torque to a screw, causing it to rotate, it would have been obvious to one of ordinary skill in the art to substitute the handle (24 of Lewis) of Mumper in view of Lewis for a gear as taught by Hyma, in order to achieve the predictable results of rotating the screw (22 of Lewis) using the gear and improving gripping of the screw by a user. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 9-15, 55, and 56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731